Citation Nr: 1314989	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  12-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive respiratory disorder (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to July 1946.  

This matter is on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.   

The Veteran has submitted additional evidence since the most recent statement of the case in the form of an article discussing the long-term effects of pneumonia.  The Board has reviewed this evidence and finds that a remand for RO review is unnecessary.  Namely, a VA examiner has specifically researched and discussed medical literature and, in any event, this article does not discuss a relationship between pneumonia and COPD, specifically.  Therefore, review of this claim by the Board at this point would not result in any prejudice to the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

COPD was not shown in service or for many years thereafter, and are unrelated to active duty service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the RO made an attempt to acquire records submitted in conjunction with a claim to the Social Security Administration (SSA), it was informed in February 2010 that no such records were available.  Further, the Veteran submitted an opinion from a private physician, treatment records from a private facility as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, the United States Court of Appeals for the Federal Circuit has recently held that service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, COPD is not considered a chronic disease under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran fundamentally asserts that his currently-diagnosed COPD is related to the pneumonia he experienced in service as well as to the numerous chemicals to which he was exposed.  The Board notes that the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims. M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (January 23, 2013). However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals. 38 C.F.R. §§ 3.307, 3.309 (2012).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Board determines that service connection is not warranted for the Veteran's COPD.  First, the service treatment records indicate that the Veteran was diagnosed with pneumonia in January 1945.  While he has stated that he was originally diagnosed with catarrhal fever that "developed" into pneumonia, this is not consistent with what the treatment records actually indicate.  Rather, while he was originally diagnosed with catarrhal fever in January 1945, the diagnosis was changed to pneumonia four days later.  There is no indication that one led to the other, or that catarrhal fever was actually present at all.  

In any event, follow-up treatment indicates that the Veteran made a full recovery, and he returned to full duty in February 1945.  Additionally, there is no indication of any respiratory problems for the remainder of his active duty service.  Significantly, his separation physical examination in July 1947 fails to document any complaints of or observed symptoms related to any respiratory disorder.  To the contrary, his respiratory functioning was observed to be normal, and a chest X-ray at that time did not reveal any defects. 

In fact, the post-service evidence does not reflect symptoms related to a respiratory disorder until August 2001, where he first sought treatment in the VA health care system.  However, according to a statement by a private physician in October 2009, a pulmonary function test (PFT) from 2000 indicated decreased respiratory air flow.   While this PFT is not of record, even if the Board were to presume that a diagnosis of COPD was warranted on that occasion, this would still be approximately 54 years after he left active duty.  Thus, even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his COPD is related to service.

Despite this lengthy gap in time, service connection may nonetheless be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the evidence of record includes conflicting opinions provided a private physician and a VA examiner.  When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  While the Board may appropriately favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).

In October 2009, a private physician submitted a statement offering his opinion that it was "at least as likely as not" that the Veteran's COPD was initiated by his exposure to various chemicals while on active duty.  In providing this opinion, the physician noted that the Veteran has battled a "long history" of COPD and, according to the Veteran, was observed to have "spots" on his lungs at the time he was discharged in 1946.  While this physician acknowledged that the Veteran's lengthy history of smoking was a factor in his current disorder, his apparent tobacco use was preceded by his chemical exposure.  

The Veteran also underwent a VA examination in October 2010.  On that occasion, he reported that he feels short of breath when he gets up in the morning and when he climbs stairs, especially if he is carrying anything.  He uses a Combivent nebulizer approximately four times per day, but uses an inhaler periodically throughout the day as well.  He reported that he had been retired since 1992, where he had worked as a farmer with hay, dairy cows and other animals, and also worked at a tractor factory for 27 years.  

The Veteran also claimed to have handled a chemical called "Yellow-D" approximately twice per month and, although he wore a breathing mask, he still would have some sputum after handling the powder.  He indicated that he smoked approximately 1 to 2 packs per day for 48 years until 1992, when he smoked approximately 4 ounces of pope tobacco per week until 1996.  He also engages in woodworking as a hobby.  

Based on a PFT that indicated moderate obstruction, mild hyperinflation and mild diffusion impairment, the examiner diagnosed COPD.  However, the examiner opined that it was "far more likely than not" that the Veteran's COPD was related to his smoking history, as well as his other post-service airborne contamination exposures, than to anything that occurred while he was on active duty.  

In providing this opinion, the VA examiner recognized that the Veteran was treated for pneumonia in 1945.  However, this resolved without any sequalae, and would not "weaken" the lungs as the Veteran claims happened.  To the contrary, the examiner pointed out that there was "no evidence" to suggest that a single incident of pneumonia increases the risk for COPD, especially where there were no COPD symptoms indicated for decades thereafter.   Moreover, while the Veteran claims to have been told that there were "spots" on his lungs, the examiner relied on the report, which indicated a normal chest X-ray.  In fact, the examiner noted that the PFT indication of mild diffusion impairment was consistent with his history of foundry work (and the related silica exposure).  

With respect to the Veteran's claimed exposure to "Yellow-D," the examiner believed that the Veteran was referring to an explosive known as ammonium picrate, which is commercially called "Yellow-D."  While the examiner recognized that ammonium picrate has the potential for acute toxic effects, there is no known link between exposure to this chemical and the later development of COPD.  The examiner also attached an article the mentions the hazards associated with ammonium picrate exposure, none of which is associated with COPD.  

In contrast to the Veteran's claimed impact of pneumonia and chemical exposure, the VA examiner stressed that the Veteran's approximately 75 to 100 pack-year smoking history was a "significant risk factor" for the development of emphysema.  In fact, the examiner noted that the most recent medical literature on the subject revealed that smoking is the "single most significant factor" in the development of COPD.

When comparing the two opinions, the Board places greater probative value on the VA examiner's opinion.  Specifically, while the private physician's opinion is based substantially on the Veteran's own stated history, the VA examiner's opinion is based on a thorough review of the Veteran's medical history as it was recorded.  Moreover, unlike the private opinion, the VA examiner's opinion is supported by a much more detailed analysis of the Veteran's treatment history and factors that can impact the onset of COPD.  While the Veteran has asserted that his active duty chemical exposure and pneumonia are factors that should be accounted for, the VA examiner has specifically discounted either has a likely factor, and has supported his conclusions with a thorough analysis.  Therefore, despite the private physician's opinion, the Board nevertheless concludes that the evidence does not support a relationship between COPD and active duty service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his COPD to his active service, as it is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements. McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record. Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, however, the Veteran is not competent to provide testimony regarding the nature and etiology of COPD.  See Jandreau, 492 F.3d at 1377, n.4. Because COPD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements the Veteran has made attributing his COPD to his chemical exposure or to his in-service pneumonia lack competency.

However, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This includes his statements regarding what he was told by treating physicians in the past.  Jandreau, 492 F.3d at 1377.

However, the Board determines that the Veteran's statements regarding his history of continued symptomatology since active service and what he was told by his treating physicians in 1945 regarding "spots" on his chest X-ray, while competent, are nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).  

First, the Board cannot ignore the significance of the fact that the Veteran did not file his claim for service connection for this issue for approximately over 50 years after he left active duty.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, according to the October 2010 VA examination, there were no symptoms until approximately 1990, and still decades after he left active duty service.  

Moreover, while the Veteran's claims that he was told he had "spots" on his lungs, the service treatment records affirmatively show the presence of no abnormalities.  The Board must presume that, if such an abnormality had been shown in 1945, it would have been noted in his treatment record.  Indeed there is no reason for it not to have been recorded.  Therefore, while he is competent to discuss the symptoms he experiences, the Board finds the credibility of such statements to be minimal.  This fact also significantly undermines the probative value of the private physician's opinion which was based substantially on these statements.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for COPD is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


